UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                  DEC 1 7 2018



JEFF BUEHLMAN,on behalf of himself and all
others similarly situated,

                     Plaintiff,
                                                        DECISION AND ORDER


                V.                                      6:15-cv-06745 EAW


IDE PONTIAC,INC. and ANNE IDE,
individually.

                     Defendants.




                                   INTRODUCTION


       Plaintiff Jeff Buehlman ("Plaintiff) commenced this action on December 14, 2015,

against defendants Ide Pontiac, Inc. ("Ide"), and Anne Ide ("Anne Ide") (collectively

"Defendants"), asserting causes of action under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq.,("FLSA")and the New York State Labor Law § 190 et seq.("NYLL"). (Dkt.

I). Plaintiff seeks, on behalf of himself and all similarly situated individuals, unpaid

overtime compensation from Defendants under Section 207(a)(1) of the FLSA,29 U.S.C.

§ 207(a)(1). Plaintiff individually seeks unpaid overtime under New York law.'

       Currently before the Court are two motions. Plaintiff seeks summary judgment in

his favor and final certification of the matter as a collective action pursuant to 29 U.S.C.




'      Plaintiff also asserted an individual claim for spread-of-hours compensation under
the NYLL. The Court granted summary judgment to Defendants as to this claim on
November 7, 2016. (Dkt. 25 at 23).
                                           - I -
§ 216(b). (Dkt. 57). Defendants seek reconsideration ofa prior order ofthe Court denying

their motion for summary judgment and decertification ofthe collective action. (Dkt. 56).

For the reasons set forth below,Defendants' motion for reconsideration and decertification

is granted, and Plaintiffs motion for summary judgment and final certification is denied.

                                    BACKGROUND


       The background of this case is set forth in detail in the Court's November 7, 2016

Decision and Order (Dkt. 25)(the "November 2016 Decision"), familiarity with which is

assumed for purposes of this Decision and Order. The Court has summarized the key

details below.


       Plaintiff was employed by Ide from 2002 until August 19, 2015. (Dkt. 15-5 at ^116;

Dkt. 18-1 at ^ 16). Plaintiffs job title was "partsman." (Dkt. 15-5 at ^ 17; Dkt. 18-1 at

^17). Plaintiff was paid the same hourly rate for each hour that he worked, including for

hours in excess of forty. (Dkt. 15-5 at ^ 19; Dkt. 18-1 at ^ 19). Plaintiffs primary

responsibility was requisitioning, stocking, and dispensing automotive parts in Ide's

service center. (Dkt. 15-5 at ^ 22; Dkt. 18-1 at ^ 22). As a partsman at Ide,"approximately

70% of [Plaintiffs] job duties [was] ordering, stocking, organizing and dispensing parts

for mechanics to use in the course of servicing vehicles at Ide." (Dkt. 15-5 at 26; Dkt.

18-1 at ^26). Plaintiff claims that he also "unloaded trucks . . ., ran errands to other

company locations, packed up and shipped return items to Honda, and sometimes even

performed minor janitorial duties if asked." (Dkt. 18-2 at 1).

       Plaintiffcommenced the instant action on December 14,2015. (Dkt. 1). Defendants

filed their Answer on February 1, 2016. (Dkt. 6). On May 16, 2016, Defendants filed a

                                           -2-
motion for summary judgment. (Dkt. 15). Plaintiff thereafter filed a cross-motion for

summary judgment(Dkt. 18)and a motion to strike (Dkt. 21).

       On November 7, 2016, United States District Judge Michael A. Telesca decided

Defendants' motion for summary judgment, Plaintiffs cross-motion for summary

judgment,and Plaintiffs motion to strike. (See Dkt. 25). Defendants' motion for summary

judgment was denied in part and granted in part, and Plaintiffs cross-motion for summary

judgment and motion to strike were denied. (Id. at 2). In denying Defendants' motion for

summary judgment in part, the Court adopted the analysis in McBeth v. Gabrielli Truck

Sales, Ltd., 768 F. Supp. 2d 383 (E.D.N.Y. 2010), and determined as a matter of law that

Plaintiff did not fall within the "partsman" statutory exemption (the "Exemption") for

overtime compensation under the FLSA and the NYLL. (Id. at 5-14).^ The Court granted

summary judgment to Defendants with respect to Plaintiffs NYLL spread-of-hours claim.

(Id. at 16-17).

       On November 8, 2016, this case was transferred to the undersigned. (Dkt. 26).

Thereafter, on December 7, 2016, Defendants filed a motion for certification of the

November 2016 Decision for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). (Dkt.


^      As explained in the November 2016 Decision, the Exemption excludes from the
FLSA's overtime payment requirement "any salesman, partsman, or mechanic primarily
engaged in selling or servicing automobiles, trucks, or farm implements, if he is employed
by a nonmanufacturing establishment primarily engaged in the business of selling such
vehicles or implements to ultimate purchasers." 29 U.S.C. §213(b)(10)(A). The
Exemption applies to Plaintiffs NYLL overtime claims by virtue of 12 N.Y.C.R.R.
§ 142-2.2, which provides that "[a]n employer shall pay an employee for overtime at a
wage rate ofone and one-halftimes the employee's regular rate in the manner and methods
provided in and subject to the exemptions of sections 7 and 13 of 29 U.S.C. 201 et seq.,
the Fair Labor Standards Act of 1938, as amended[.]"
                                          -3 -
27). Plaintiff then filed, on December 21, 2016, a motion for summary judgment. (Dkt.

29). On August 1, 2017, the Court entered a Decision and Order (Dkt. 47)(the "August

2017 Decision") denying both of these motions.

       On May 4, 2017, Plaintiff filed a motion to preliminarily certify this matter as a

collective action under 29 U.S.C. § 216(b)and for expedited notice to all similarly situated

current and former employees ofDefendants. (Dkt. 35). On June 15, 2017, United States

Magistrate Judge Marian W.Payson entered an order granting conditional certification and

approving notice to "all former and current employees who worked at Ide Honda in its

Parts Department since December 14, 2012." (Dkt. 44 at 1-2). Plaintiff subsequently

sought to expand the definition of the employees included in the conditionally certified

collective action (Dkt. 49); Judge Payson denied this request without prejudice on

December 11, 2017(Dkt. 55).

       Defendants' pending motion for reconsideration and to decertify the collective

action and Plaintiffs' pending motion for summary judgment and final certification were

both filed on May 23, 2018. (Dkt. 56; Dkt. 57).      Opposition papers were filed on June

21,2018(Dkt. 59; Dkt. 60), and replies were filed on July 5,2018(Dkt.62; Dkt. 63). Oral

argument was held before the undersigned on December 5,2018. (Dkt.67). On December

10, 2018, Plaintiff filed a request for additional briefing (Dkt. 69), which Defendants

opposed (Dkt. 68). The Court denied the request for additional briefing on December 13,

2018. (Dkt. 70).




                                           -4-
                                      DISCUSSION


I.     Motion for Reconsideration


       A.     Legal Standard

       The Court first considers Defendants' request for reconsideration of the November

2016 Decision. Under Fed. R. Civ. P. 54(b), this Court has inherent power to reconsider

its own decisions prior to the entry of a judgment adjudicating all the claims. See Fed. R.

Civ. P. 54(b)("[A]ny order or other decision .. . that adjudicates fewer than all the claims

... does not end the action as to any ofthe claims or parties and may be revised at any time

before the entry of a judgment adjudicating all the claims and all the parties' rights and

liabilities."). However, the Second Circuit has "limited district courts' reconsideration of

earlier decisions under Rule 54(b) by treating those decisions as law ofthe case." Official

Comm. of Unsecured Creditors ofthe Color Tile, Inc. v. Coopers & Lybrand, LLP, 322

F.3d 147, 167(2d Cir. 2003). Under the law of the case doctrine,"when a court decides

upon a rule of law, that decision should continue to govern the same issues in subsequent

stages in the same case." Arizona v. California, 460 U.S. 605, 618 (1983). The doctrine

oflaw ofthe case is discretionary and "merely expresses the practice ofthe courts generally

to refuse to reopen what has been decided." Devilla v. Schriver, 245 F.3d 192, 197 (2d

Cir. 2001)(internal quotations omitted). In particular, the Court remains free to revisit its

earlier determinations in cases of"an intervening change ofcontrolling law,the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice." Doe v.

N.Y.C. Dep't ofSoc. Servs., 709 F.2d 782, 789(2d Cir. 1983)(internal quotation omitted).
       B.     Reconsideration of the November 2016 Decision is Warranted


       Defendants seek reconsideration of that portion of the November 2016 Decision

denying their motion for summary judgment as to Plaintiffs claims for unpaid overtime

compensation, arguing that the Supreme Court's recent decision in Encino Motorcars, LLC

V. Navarro,      U.S.      , 138 S. Ct. 1134 (2018) represents an intervening change in

controlling law that undermines the Court's earlier determination. For the reasons set forth

below, the Court agrees.

       With respect to Plaintiffs overtime claims,the November 2016 Decision considered

the dispositive issue of whether Plaintiffs employment with Defendants fell within the

scope ofthe Exemption. Encino Motorcars directly conflicts with the analysis set forth in

the November 2016 Decision(and reiterated in the August 2017 Decision) as to this issue.

       In Encino Motorcars, the Supreme Court considered whether the Exemption

"applies to service advisors—employees at car dealerships who consult with customers

about their servicing needs and sell them servicing solutions," and concluded that it did.

138 S.Ct. at 1138. In reaching this conclusion, the Encino Motorcars Court made two

findings that are relevant to the instant matter, and contrary to the November 2016

Decision. First, the Court rejected the long-standing rule that exemptions to the FLSA are

to be construed narrowly. Id. at 1142(rejecting "the principle that exemptions to the FLSA

should be construed narrowly ... as a useful guidepost for interpreting the FLSA"); see

also Flood V. Just Energy Mktg. Corp., 904 F.3d 219, 228(2d Cir. 2018)("Until recently,

it was a rule of statutory interpretation that a court should narrowly construe an exemption

to the FLSA in order to effectuate the statute's remedial purpose. But that is not the rule

                                           -6-
anymore. The Supreme Court has now reject[ed] this principle as a useful guidepost for

interpreting the FLSA.") (quotations and citations omitted and alteration in original).

Second,the Court interpreted the word "servicing" as used in the Exemption and concluded

that it was not limited to individuals who spend their time "physically repairing

automobiles," but also encompassed those "who do not physically repair automobiles

themselves but who are integrally involved in the servicing process." Encino Motorcars,

138 S. Ct. at 1140-41. The Court particularly identified "partsmen" who "obtain the

vehicle parts ... and provide those parts to the mechanics" as an example of individuals

who are integrally involved in the servicing process without personally performing vehicle

repairs. Id.(quotation omitted).

       Encino Motorcars is in direct conflict with the November 2016 Decision, which

found as a matter oflaw that the term "servicing," as used in the Exemption, did not include

"being involved in or integral to the service process," and that Plaintiff did not fall within

the purview ofthe Exemption because he "did not actually work on vehicles." (Dkt. 25 at

10-11 (quotations omitted); see also Dkt. 47 at 9(describing the November 2016 Decision

as having found that "a partsman must have actually worked on vehicles in order to fall

within the purview of the Exemption")(quotation omitted)). Moreover, because Encino

Motorcars is a decision ofthe Supreme Court, this Court is bound by it. Encino Motorcars

therefore represents an intervening change in the controlling law and warrants

reconsideration of the November 2016 Decision.
      C.      Defendants are Entitled to Summary Judgment on PlaintifTs Unpaid
              Overtime Claims


      Encino Motorcars necessitates revisiting the Court's prior finding that Plaintiffs

work for Defendants was not subject to the Exemption. On reconsideration,the Court finds

that, applying the definition of "servicing" established in Encino Motorcars, Defendants

have demonstrated that Plaintiffs work was within the scope ofthe Exemption and he was

therefore not entitled to the payment of overtime compensation.

       As the Court explained in the November 2016 Decision, the Exemption "has three

requirements": (1) an individual must fall within the regulatory definition of partsman;

(2)an individual must have been primarily engaged in selling or servicing vehicles; and

(3) the individual must have been employed by a nonmanufacturing establishment

primarily engaged in the business of selling vehicles. (Dkt. 25 at 5-14). Turning to the

first ofthese requirements, the Court previously found that the parties "agree that Plaintiff

was a 'partsman' as defined in 29 C.F.R. § 779.372(c)(2).     {Id. at 6). The Court finds no

reason to revisit that determination.


       The next requirement—^that Plaintiff must have been primarily engaged in selling

or servicing vehicles—is where the Court previously found in favor of Plaintiff. In

particular, and as previously discussed, the Court found that Plaintiff was not primarily

engaged in servicing vehicles because, while his work was"integral to the service process,"

he "did not actually work on vehicles." (Dkt. 25 at 10-11)(quotations omitted). Encino




^      29 C.F.R. § 779.372(c)(2) defines a "partsman" as "any employee employed for the
purpose of and primarily engaged in requisitioning, stocking, and dispensing parts."
                                            -8-
Motorcars now compels a contrary conclusion. As set forth above, Encino Motorcars

makes clear that work that is "integral to the service process" falls within the definition of

"servicing" as that term is used in the Exemption.           Moreover, Encino Motorcars

specifically identifies a partsman who "obtain[s] the vehicle parts ... and provide[s] those

parts to the mechanics" as an individual who is "integrally involved in the servicing

process." 138 S. Ct. at 1140-41.

       In connection with Defendants' motion for summary judgment. Plaintiff admitted

that, as a partsman at Ide, approximately 70% of his job duties consisted of "ordering,

stocking, organizing and dispensing parts for mechanics to use in the course of servicing

vehicles at Ide." (Dkt. 15-5 at Tf 26; Dkt. 18-1 at T| 26). On these facts, and applying the

definition of "servicing" set forth in Encino Motorcars, a reasonable jury would be

compelled to conclude that, while employed by Defendants, Plaintiff was primarily

engaged in servicing vehicles."^

       Finally, with respect to the requirement that Plaintiff be employed by a

nonmanufacturing establishment primarily engaged in the business of selling vehicles, the

applicable regulations provide that, "[a]s applied to the establishment, primarily engaged

means that over half of the establishment[']s annual dollar volume of sales made or

business done must come from sales ofthe enumerated vehicles." 29 C.F.R. § 779.372(d).

Defendants have demonstrated that Ide meets this definition. In connection with their



       As set forth in the November 2016 Decision,"primarily engaged" in this context is
defined as "the major part or over 50 percent ofthe ... partsman's time" having been spent
"selling or servicing vehicles." (Dkt. 25 at 7(quoting 29 C.F.R. § 779.372(d)).


                                            -9-
motion for summary judgment, Defendants submitted a declaration, made under penalty of

perjury, from defendant Arme Ide, Ide's Corporate Secretary, stating that between 2010

and 2015 (the years at issue in the instant matter),^ "at least 80% of Ide's annual dollar

volume of sales made or business done came from sales of vehicles." (Dkt. 20-1 at ^ 3).

Although Plaintiff argued at the time that additional documentary evidence was required

to support these representations. Plaintiffs counsel conceded at oral argument that Plaintiff

was no longer contesting that Ide satisfied the relevant statutory requirements with respect

to the source of its sales. Indeed, a declaration by an individual with personal knowledge

is sufficient to support a motion for summary judgment. See, e.g., Williams v. City ofNew

Haven, No. 3:10CV1164 DJS, 2014 WL 1246551, at *4 (D. Conn. Mar. 21, 2014)

(declining to strike affidavit submitted in support of motion for summary judgment on the

basis that it was "absent of evidentiary support" where it was based on the affiant's "own

personal knowledge")(quotations omitted); see also Fed. R. Civ. P. 56(c)(4)(an affidavit

or declaration may be used to support a motion for summary judgment so long as it is

"made on personal knowledge, set[s] out facts that would be admissible in evidence, and

show[s] that the affiant or declarant is competent to testify on the matters stated"). Anne

Ide's declaration is sufficient to establish that, for purposes of the Exemption, Ide is a

nonmanufacturing establishment primarily engaged in the business of selling vehicles.



^      The statute of limitations for actions under the FLSA is "generally two years, but
extends to three years for willful violations," Pest v. Bridal Works ofNew York, Inc., 268
F. Supp. 3d 413,431 (B.D.N.Y. 2017), while the statute of limitations for NYLL claims is
six years,see Perkins v. 199 SEIU United Healthcare Workers E., 73 F. Supp. 3d 278,291
(S.D.N.Y. 2014).
                                           - 10-
       For the foregoing reasons, under the standards set forth in Encino Motorcars,

Defendants have demonstrated as a matter of law that, during his employment at Ide,

Plaintiff was a partsman primarily engaged in servicing automobiles while employed by a

nonmanufacturing establishment primarily engaged in the business ofselling such vehicles

to ultimate purchasers. Accordingly, Plaintiff was exempt from the overtime payment

requirements of both the FLSA and the NYLL, and Defendants are entitled to summary

judgment as to his claims for unpaid overtime.

       The Court's conclusion that Defendants are entitled to summary judgment in their

favor on Plaintiffs claims for unpaid overtime also necessarily means that Plaintiffs

motion for summary judgment as to those claims must be denied. Plaintiffs motion is

premised entirely on the Court's prior determination that Plaintiff was not subject to the

Exemption because his work did not involve servicing automobiles. Because the Court

has, for the reasons discussed at length above,reconsidered and reversed that determination

based on Encino Motorcars, Plaintiff carmot demonstrate that he is entitled to summary

judgment in his favor.^



^     Despite the fact that his Complaint makes no reference whatsoever to not having
been provided notice under NYLL § 195, in his motion for summary judgment. Plaintiff
argued that he was entitled to summary judgment on his "NYLL Notice Claim" based on
§ 195. {See Dkt. 57-1 at 17-18). In opposition. Defendants pointed out that the § 195
obligation to provide written notice ofemployees' pay rates at the time ofhire was enacted
in 2009, when Plaintiff had been working for Ide for many years, and therefore did not
apply to Plaintiff. (Dkt. 60-2 at 10-11). In reply, Plaintiff conceded that "he was hired
prior to the NYLL requirement of providing certain notices at the time of hire" and
"acquiesce[d] to the dismissal of his claim for failure to provide notice at the time of hire
as required by NYLL § 195." (Dkt.62 at 11). As such, to the extent the Complaint in this
matter can be read as asserting a claim under NYLL §195(which the Court does not believe
                                           - II -
11.    Defendants' Motion for Decertification and Plaintiffs' Motion for Final
       Certification


       A.     Legal Standard

       In addition to seeking reconsideration ofthe November 2016 Decision, Defendants

also ask the Court to decertify this matter as a collective action. (See Dkt. 56). Plaintiff

seeks final certification of the matter as a collective action. (See Dkt. 57).

       "Section 216(b) of the FLSA authorizes collective actions to recover damages for

unpaid wages where all employees are 'similarly situated.'" Ruiz v. Citibank, N.A., 93 F.

Supp. 3d 279,297(S.D.N.Y. 2015)(quoting 29 U.S.C. § 216(b)). "Although they are not

required to do so by FLSA, district courts have discretion, in appropriate cases, to

implement [§ 216(b) of the FLSA]... by facilitating notice to potential plaintiffs of the

pendency of the action and of their opportunity to opt-in as represented plaintiffs." Myers

V. Hertz Corp.,624 F.3d 537,554(2d Cir. 2010)(quotation omitted). This is often referred

to as certification, although as the Second Circuit observed in Myers,it is not"certification"

in the traditional class action sense and "nothing in the text ofthe statute prevents plaintiffs

from opting in to the action by filing consents with the district court, even when the notice

. . . has not been sent, so long as such plaintiffs are 'similarly situated' to the named

individual plaintiff who brought the action." Id. at 554 n.lO.

       District courts in this circuit apply a two-step method for determining whether to

exercise their discretion under § 216(b):




it does). Plaintiff is not entitled to summary judgment on any such claim, and the claim is
dismissed.

                                            -12-
       The first step involves the court making an initial determination to send
       notice to potential opt-in plaintiffs who may be "similarly situated" to the
       named plaintiffs with respect to whether a FLSA violation has occurred. The
       court may send this notice after plaintiffs make a modest factual showing that
       they and potential opt-in plaintiffs together were victims of a common policy
       or plan that violated the law. At the second stage, the district court will, on
       a fuller record, determine whether a so-called "collective action" may go
       forward by determining whether the plaintiffs who have opted in are in fact
       "similarly situated" to the named plaintiffs. The action may be "de-certified"
       if the record reveals that they are not, and the opt-in plaintiffs' claims may
       be dismissed without prejudice.

Id. at 555 (internal citations and quotations omitted). The first of these steps is typically

referred to as "conditional certification." See Ruiz, 93 F. Supp. 3d at 297. "At the second

step,typically the defendant moves for decertification, and the district court will, on a fuller

record, determine whether a so-called 'collective action' may go forward by determining

whether the plaintiffs who have opted in are in fact 'similarly situated' to the named

plaintiffs." Id. In making this determination,the Court considers various factors,including

"(1) disparate factual and employment settings of the individual plaintiffs; (2) defenses

available to defendants which appear to be individual to each plaintiff; and(3)fairness and

procedural considerations counseling for or against collective action treatment[.]" Scott v.

Chipotle Mexican Grill, Inc., No. 12-CV-8333 (ALC)(SN), 2017 WL 1287512, at *8

(S.D.N.Y. Mar. 29, 2017)(quotation omitted).

       B.     Decertification is Appropriate in this Case

       In this case, considering the factors identified above, the Court finds that

decertification is warranted. Other than Plaintiff, two individuals have opted into this

action—^Heather Stanwix and Jonathan Pensgen (collectively the "Opt-In Plaintiffs").

                                             - 13 -
{See Dkt. 46; Dkt. 48). Ms. Stanwix and Mr. Pensgen each submitted brief declarations to

the Court stating that they were employed in the parts departments of various Ide

automotive dealerships and that their duties consisted "primarily of selling automotive

parts directly to members ofthe public[.]"(Dkt. 49-4 at    2-3(Ms. Stanwix); Dkt. 53-2 at

   1-2 (Mr. Pensgen)). Apart from these brief declarations, the record contains no

information regarding the work performed by the Opt-In Plaintiffs, or regarding the

percentages of their time spent on various job duties.

       Based on the record before the Court, it appears that Plaintiffs employment setting

and the Opt-In Plaintiffs' employment settings varied in material ways. In particular, the

Court notes that Plaintiff and the Opt-In Plaintiffs, at various times, worked for different

automotive dealerships. See Scott, 2017 WL 1287512 at *9 (finding decertification

appropriate where opt-in plaintiffs worked in different locations with different managers).

Moreover, because the applicability of the Exemption hinges on the proportion of time an

employee spent servicing automobiles, the Court agrees with Defendants that "whether

each ofthe [Opt-In Plaintiffs] qualify for the [Exemption] will require an individual, fact-

specific analysis." (Dkt. 56-2 at 12). Under these circumstances, decertification is

warranted. See, e.g., Zivali v. AT&T Mobility, LLC, 784 F. Supp. 2d 456, 467 (S.D.N.Y.

2011)(granting decertification motion where "the defenses available to" the defendant

were "individual to each plaintiff).

       Having determined that decertification is appropriate, the Court will dismiss the

claims of the Opt-In Plaintiffs without prejudice. See Ruiz, 93 F. Supp. 3d at 300(where

a collective action is decertified, and the case cannot appropriately be divided into

                                           - 14-
subgroups, the proper course is to dismiss the claims of the opt-in plaintiffs without

prejudice); see also Scott, 2017 WL 1287512 at *9 (dismissing claims of opt-in plaintiffs

without prejudice as a result of decertification). "[A]ny opt-in plaintiff who wishes to file

a new, standalone action may of course do so. The Court assumes that plaintiffs would

designate such a case 'related' to the instant action and would accept it as such." Morano

V. Intercontinental Capital Grp., Inc., No. 10 CV 02192 KBF, 2012 WL 2952893, at *9

(S.D.N.Y. July 17, 2012).

       With respect to the statute of limitations for any such potential standalone action,

"[i]n collective actions, the statute of limitations resumes after a court's determination to

decertify a class." McEarchen v. Urban Outfitters, Inc., No. 13CV3569RRMJO,2017 WL

3912345, at *2(E.D.N.Y. Sept. 6,2017). However,"[i]n order to avoid prejudice to opt-in

plaintiffs, courts may toll the statute of limitations in FLSA collective actions that have

been decertified, and they often do so in cases involving many opt-in plaintiffs." Id.

(collecting cases). In this case, given the small number of opt-in plaintiffs and the fact that

this is not a particularly complex matter, the Court finds that a 30-day tolling period is

appropriate. Cf. id. (tolling for 60 days where there were 165 opt-in plaintiffs and the

matter was particularly complex); Scott v. Chipotle Mexican Grill, Inc., No. 12-CV-8333

(ALC)(SN), 2017 WL 1434498, at *1 (S.D.N.Y. Apr. 19, 2017)(granting 90-day tolling

period in case involving 516 opt-in plaintiffs spread across 37 states). As such, the Court

tolls the applicable statute of limitations as to the Opt-In Plaintiffs' FLSA overtime claims

for 30 days from entry of this Decision and Order.



                                            - 15
                                     CONCLUSION

        For the foregoing reasons, Defendants' motion for reconsideration and

decertification of the matter as a collective action (Dkt. 56)is granted. Plaintiffs motion

for summary judgment and final certification (Dkt. 57) is denied. The Opt-In Plaintiffs'

claims are dismissed without prejudice, and the statute of limitations as to those claims is

tolled for 30 days from entry ofthis Decision and Order. Defendants are granted summary

judgment as to Plaintiffs unpaid overtime claims under both the FLSA and the NYLL.

The Clerk of Court is instructed to enter judgment in favor of Defendants and to close the

case.



        SO ORDERED.




                                                        'States District Judge

Dated:        December 17, 2018
              Rochester, New York




                                             16-
